Day, J.
i. judgment: evidence of: court records, The judgment record in the case of Warder,
Mitchell & Co. v. George M. Carson is as follows: “And now, on the 17th day of April, 1872, this cause ^ comes on for a hearing; the plaintiff appears by G. W. Patterson, Esq., his attorney, but defendant, although duly and personally • served with notice of suit, as by law required, comes not, and herein makes default. It is, therefore, adjudged that the plaintiff do recover of defendant herein,-damages, with interest at the rate of-per cent per annum, and $4.95 dollars, costs of suit, and that execution issue therefor.” The court calendar for the same case contains the following entry: “Second day; default as to G. M. Carson, clerk to assess. Continued as to other de*66fendants.” In the same case the judgment docket contains the following entry:



The question involved is whether the records show that any judgment was rendered against Carson for more than $1.95 costs. The appellee insists that the entries upon the judgment docket, judgment record and court calendar, show that a judgment was entered against Carson for $265.00 damages, and $16.95 costs. The books required to be kept by the clerk of the court, and which, in connection with the original papers, constitute the records of the court,, are the record book, the judgment docket, the fee book, the sale book, the complete record, the incumbrance book, the appearance docket- and the index of liens. See Code, § § 196 and 197. The court calendar is kept for the convenience of the judge, but does not, under the sections referred to, constitute a part of the record. The clerk is required to keep, “1. A book containing the entries of the proceedings of the court, which may be known as the ‘record book,’ and which is to have an index referring to each proceeding in each cause under the name of the parties, both plaintiff and defendant, and under the name of each person named in either party. 2. A book containing an abstract of the judgments, having iii separate and appropriate columns the names of the parties, the date of the judgment, the damages recovered, costs, the date of the issuance and return of execution, with the entry of satisfaction and other memoranda, which book may be known as the ‘judgment docket,’ and is to have an index like that required for the record book.” Section 2861 of the Code provides: “All judgments and orders must be entered on the record of the *67court and must specify clearly the relief granted, or order made in the action.” Section 176 of the Code provides: “ The clerk shall, from time to time, read over all the items made of record in open court, which, when correct, shall be signed by the judge.” It is apparent from the foregoing provisions that it is essential to the validity of a judgment that it should be entered upon the record book. This is the book in which a statement of the proceedings of the court is kept, and to which appeal must always be made to determine what has been done. The theory of the law is that it is kept under the direction and supervision of the judge, is approved by him, and constitutes the only proof of his acts. The judgment docket is a mere abstract of the judgment, and it is contemplated that it shall be made up from a judgment previously entered in the record book. The entry in the record book being blank as to the amount, it does not appear that any judgment was entered except for the costs, $4.95. It appears from the entries in the judgment docket that the clerk has retained in his hands amounts made on execution more than sufficient to satisfy the judgment for costs. On the case made the court should have granted the relief j>rayed and declared the plaintiff’s title paramount to the defendant’s lien.
Reversed.